OPINION — AG — ** SCHOOL — ELECTION — EXPENSE — MUNICIPALITY OR SCHOOL DISTRICT ? ** (1) THE EXPENSES OF HOLDING AN ELECTION OF MEMBERS OF THE BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT CONTAINING A CITY MUST BE BORNE BY SAID CITY WHETHER OR NOT IT IS A CHARTER CITY, AND THAT THERE IS NO PROVISION MADE BY STATUTE FOR THE PAYMENT BY THE SCHOOL BOARD OF THE EXPENSES OF HOLDING SUCH ELECTION. (2) THE CANDIDATES FOR THE OFFICE OF MEMBER OF THE BOARD OF EDUCATION, IS AN INDEPENDENT SCHOOL DISTRICT CONTAINING A CITY OF LESS THAN 5,000 POPULATION, AS REQUIRED TO BE NOMINATED AT A PRIMARY ELECTION AS PROVIDED BY 11 Ohio St. 4 [11-4] AND 11 Ohio St. 41 [11-41](A) AND THAT SUCH CANDIDATES MUST FILE FOR SAID NOMINATION WITHIN THE TIME PRESCRIBED BY 11 Ohio St. 48 [11-48]. HOWEVER, A CANDIDATE MAY FILE AS AN INDEPENDENT, RATHER THAN A POLITICAL PARTY CANDIDATE, AND IF HE TIMELY FILES AS SUCH, HE IS ENTITLED TO HAVE HIS NAME PRINTED ON THE GENERAL ELECTION BALLOTS, AND IS NOT REQUIRED TO BE FIRST NOMINATED AT A PRIMARY ELECTION. (SEE: 11 Ohio St. 49 [11-49], 11 Ohio St. 50 [11-50]) (EXPENSE OF ELECTION, MUNICIPALITY OR SCHOOL BOARD, PAYMENT) CITE: 70 Ohio St. 186 [70-186] (REPEALED)